Title: From John Adams to Martha Dandridge Custis Washington, 27 December 1799
From: Adams, John
To: Washington, Martha Dandridge Custis



Madam
Philadelphia Dec 27th 1799

In conformity with the desire of Congress I do myself the honor to inclose by Mr. William Smith Shaw my Secretary a copy of their resolutions passed the twenty fourth instant, occasioned by the decease of your late Consort Gen. George Washington assuring you of the profound respect Congress will ever bear to your person and character and of their condolence on this afflicting dispensation of providence. In pursuance of the same desire, I entreat your assent to the interment of the remains of the General under the marble monument to be erected in the capital, at the city of Washington, to commemorate the great events of his military and political life.
Renewing to you, Madam, my expressions of condolence on this melancholly occasion & assuring you of the profound respect which I personally entertain for your person & character.
I remain with great esteem Madam / your faithful & obedient servant
